31 So. 3d 956 (2010)
Kimberly K. BEIER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Orea Seafood, Inc., Appellees.
No. 1D10-0367.
District Court of Appeal of Florida, First District.
April 9, 2010.
Kimberly K. Beier, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and M. Elaine Howard, Assistant General Counsel, Tallahassee, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
Because the notice of appeal was not filed within 30 days of rendition of the final *957 order as required by Florida Rule of Appellate Procedure 9.110(c), this appeal is hereby dismissed. See First Nat'l Bank in Ft. Myers v. Fla. Unemployment Appeals Comm'n, 461 So. 2d 208 (Fla. 1st DCA 1984) (stating that appellant's failure to file the notice of appeal within the requisite 30-day period is "an irremediable jurisdictional defect").
WOLF, LEWIS, and MARSTILLER, JJ., concur.